Citation Nr: 0922486	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  95-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to an increased rating for a right wrist 
disability, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling due to 
instability and 10 percent disabling due to arthritis.  

5.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling due to 
instability and 10 percent disabling due to arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May 1995 and June 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for service connection for a 
cervical spine disability and a right shoulder disability; 
increased the right wrist disability rating from 0 percent to 
10 percent disabling, effective June 2, 2004; and continued 
10 percent disability ratings for a right knee disability and 
a left knee disability.  The Board remanded these claims for 
further development in October 1997, November 1999, July 
2003, and July 2008.  The Veteran testified before the Board 
in March 2009.  

A January 1999 rating decision granted a separate 10 percent 
rating for left knee arthritis, effective February 6, 1995, 
and a March 2003 supplemental statement of the case granted a 
separate 10 percent rating for right knee arthritis, 
effective February 6, 1995.  However, as those grants do not 
represent a total grant of benefits sought on appeal, the 
claims for increase remain before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The issues of service connection for a cervical spine 
disability and a right shoulder disability and an increased 
rating for a right wrist disability and a left knee 
disability are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

The Veteran's right knee disability has been manifested by 
extension limited at most to 10 degrees and flexion limited 
at most to 78 degrees.  There is slight instability but no 
subluxation, dislocation, ankylosis, or locking.  There is x-
ray evidence of arthritis.


CONCLUSION OF LAW

The criteria for ratings in excess of 10 percent for a right 
knee instability and 10 percent for right knee arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 
5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 
(traumatic arthritis) direct that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and rating a 
knee disability under both of these codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional compensable disability.  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right knee disability of chondromalacia is 
rated under DC 5257, which contemplates recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2008).  
Diagnostic Code 5260, which contemplates limitation of 
flexion of the leg, and Diagnostic Code 5261, which 
contemplates limitation of extension of the leg, are also 
applicable in this claim.  38 C.F.R. § 4.71a, DCs 5260, 5261 
(2008).      

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of those conditions.  
Specifically, no treatment record, or any report of VA 
examination demonstrate any objective finding of dislocation, 
locking, or subluxation of the right knee.  Similarly, 
ankylosis of the right knee has not been demonstrated.  

Post-service VA and private medical records dated from 
January 1995 to July 2008 show that the Veteran received 
intermittent treatment for his right knee disability.  He 
suffered from right knee pain, degenerative joint disease of 
the right knee, chondromalacia of the right knee, and 
osteoarthritis of the right knee.  He underwent a right knee 
arthroscopy in September 1996 for internal derangement and 
degenerative arthritis of the right knee.  

On VA examination in October 1996, the Veteran stated that he 
had been involved in a motor vehicle accident in May 1996 in 
which his right knee struck the dashboard.  He asserted that 
his community physician had told him that he had some torn 
cartilage in the right knee for which he required surgery.  
He complained of soreness and stiffness of the right knee 
following his right knee arthroscopic surgery two weeks 
previously in September 1996.  He reported that his right 
knee was occasionally unstable.  Examination revealed an 
obvious asymmetry in the right knee.  There was diffuse 
bilateral soft tissue swelling but no bony swellings.  There 
were no obvious deformities, and knee alignment was normal.  
The right knee had crepitus and tenderness.  Motor strength 
was normal but decreased, and there was no muscle atrophy.  
Range of motion testing showed 80 degrees flexion and 20 
degrees extension.  An x-ray showed arthritic changes.  The 
examiner diagnosed the Veteran with chondromalacia of the 
right knee.  

At an April 1999 VA examination, the Veteran stated that his 
September 1996 right knee arthroscopy had helped to relieve 
his symptoms of pain and swelling for approximately three 
months.  He complained of currently suffering from constant 
pain in the right knee which felt like a bone to bone pain 
when he was walking and a constant throbbing sensation when 
he was at rest.  He reported occasional locking, popping, and 
stiffness as well as swelling that occurred about two to 
three times a week.  He stated that his pain was progressing 
with time.  He complained of experiencing flare-ups of his 
knee symptoms about several times a week.  He denied any 
episodes of dislocation or recurrent subluxation. He asserted 
that he could not run or walk or stand for prolonged periods 
of time.  He stated that he used a right knee brace.  
Examination revealed mild swelling and a mild effusion.  
There was tenderness to palpation of the patella and 
surrounding tissue, but there was no joint laxity or 
instability.  Range of motion testing showed -35 degrees 
extension and 78 degrees flexion.  The Veteran experienced 
pain at the limits of active motion, and the pain was 
exacerbated when the knee was flexed and extended.  An x-ray 
of the right knee revealed degenerative changes.  The 
diagnoses were right chondromalacia patella and status post 
right knee surgery.  The examiner found that there was 
moderate functional loss to pain in the right knee due to 
pain on motion and decreased range of motion.  

On VA examination in September 2000, the Veteran complained 
of right knee pain on the medial and lateral aspect of the 
knee with associated swelling.  He denied any dislocations or 
subluxations.  He reported that the right knee tended to 
slip, but there was no objective evidence of a true 
dislocation.  There was no evidence of inflammatory 
arthritis.  Range of motion testing of the right knee showed 
130 degrees flexion and 10 degrees extension.  Examination 
revealed pain on patella displacement and infra patella fat 
pad swelling.  There was no swelling within the joint itself.  
The knee had mild laxity medial collateral ligament with 
intact cruciate ligaments.  Vibration was good, pulses were 
equal, and sensation was normal.  Knee reflexes were 
hypoactive.  The Veteran limped on the right side on regular 
toe to heel gait.  There was no heat, swelling, or redness.  
The diagnosis was moderate chondromalacia of the right knee.  

At a May 2005 VA examination, the Veteran complained that his 
right knee was always painful.  He reported weakness, 
stiffness, and fatigue of the knee.  He stated that his knee 
swelled up and locked up one to two times a week.  He 
reported that his knee would give way about three to four 
times a week.  There was no heat or redness of the right 
knee.  The Veteran complained of flare-ups of pain in the 
right knee three to four times a week that lasted about two 
days.  He reported using a knee brace.  He stated that his 
right patella would dislocate to the side about two to three 
times a year.  Range of motion testing showed 89 degrees 
flexion and 0 degrees extension.  There was pain from 66 to 
90 degrees flexion.  Upon repetitive motion, flexion was 
limited to 54 degrees with pain.  Examination revealed a 
normal gait.  There was no joint line tenderness, ankylosis, 
prosthesis, effusion, or inflammatory arthritis.  The vastus 
medialis showed poor bulk of the muscle, and it was not very 
firm on contraction.  The collateral and cruciate ligaments 
were normal, intact, and not lax.  There was no crepitus 
noted.  McMurray sign on the medial and lateral aspects of 
the knee joints was negative.  An x-ray indicated no acute 
fracture, dislocation, or bony destructive lesion but showed 
moderately severe degenerative arthritic changes.  There was 
fullness in the suprapatellar notch consistent with joint 
effusion.  The diagnosis was degenerative arthritis of the 
right knee with chronic pain with flare-ups, limitation of 
motion, and limitation of repetitive movements.    

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The 
Board notes that the Veteran's October 1996 VA examination 
occurred only two weeks after right knee arthroscopic surgery 
that he had to undergo due to a non-service-related car 
accident.  Therefore, the Board will not be using the range 
of motion figures from this examination for rating purposes 
because they are representative of a non-service-related knee 
injury instead of the Veteran's service-connected right knee 
disability.  Regarding the April 1999 VA examination finding 
that the Veteran had -35 degrees extension, the Board notes 
that finding is not a figure that is meaningful for rating 
purposes because VA recognizes the range of motion of the 
knee as only being between 0 to 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  Additionally, assuming that the examiner 
was denoting that the Veteran had 35 degrees extension, the 
remainder of the examination report does not comport with 
such a finding.  The Veteran was only wearing a brace on his 
right knee.  He complained of pain on walking and while at 
rest and stated that the effect of his disability on his 
daily activities was that he could not run or walk or stand 
for prolonged periods of time.  Because the -35 degrees 
extension found on the April 1999 VA examination is not 
meaningful for rating purposes, the Board is unable to use 
that figure for rating purposes either.  

There is otherwise no evidence that the Veteran's knee was 
limited to 15 degrees extension, which is the criteria for a 
20 percent rating under DC 5261.  38 C.F.R. § 4.71a, DC 5261.  
The Veteran's right knee was limited at most to 10 degrees 
extension at a September 2000 VA examination.  Although that 
warrants a 10 percent rating under DC 5261, see 38 C.F.R. 
§ 4.71a, DC 5261, the Board notes that the Veteran already 
has a separate 10 percent rating for right knee arthritis 
based on limitation of motion for the entire period under 
consideration.  Since the Veteran already has a 10 percent 
rating for right knee arthritis, assigning a separate 10 
percent rating for limitation of extension of the leg would 
amount to pyramiding under 38 C.F.R. § 4.14 (2008).  
Diagnostic Code 5261 therefore cannot serve as a basis for an 
increased rating in this case.  

Additionally, DC 5260 cannot serve as a basis for an 
increased rating in this case.  Flexion limited at most to 78 
degrees in the right knee, as demonstrated on the April 1999 
VA examination, does not warrant a compensable rating under 
DC 5260.  Therefore, the Veteran is also not entitled to an 
increased rating under DC 5260.  With flexion limited to 66 
degrees and with pain to 54 degrees in May 2005, the Board 
notes that limitation to 45 degrees is needed to warrant a 
compensable rating.

The Board has determined that the Veteran is not entitled to 
a compensable rating  under DC 5260.  Given that he did not 
meet the criteria for a compensable rating under DC 5260, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria under DCs 5260 and 5261 were met.  
In the present case, there is no basis for a compensable 
rating under DC 5260.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  Although the Veteran complained of 
suffering flare-ups of pain several times a week that lasted 
for 1 to 2 days, there was no evidence which suggests, that, 
on repetitive use, the right knee would be restricted by pain 
or other factors to only 30 degrees flexion or 15 degrees 
extension, the criteria for a 20 percent rating, or 
restricted such that any separate compensable rating would be 
warranted.  In fact, the right knee was limited at the very 
least to 54 degrees flexion upon repetitive motion due to 
pain.  Thus, even considering the effects of pain on use, 
there is no probative evidence that the right knee is limited 
in motion to 15 degrees extension or 30 degrees flexion, and 
thus the requirements for an increased rating are not met.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Furthermore, the Board finds that the evidence 
does not show that any additional functional limitation would 
result in the Veteran warranting any separate compensable 
ratings for limitation of extension and flexion. 

The Veteran has a 10 percent rating for his right knee 
chondromalacia under Diagnostic Code 5257, which provides a 
10 percent rating for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2008).  The 
Board finds that the Veteran is not entitled to an increased 
rating under DC 5257.  The medical evidence shows that 
although the Veteran complained that his right knee gave way 
three to four times a week, there was no objective evidence 
that he had moderate instability of the knee.  There was also 
no objective evidence of any recurrent subluxation.  The 
evidence shows that the right knee instability is no more 
than slight, so an increased rating based on DC 5257 is not 
warranted.  The April 1999 VA examination found no joint 
laxity or instability.  The September 2000 VA examination 
found that the knee had mild laxity medial collateral 
ligament with intact cruciate ligaments.  The May 2005 VA 
examination found that the collateral and cruciate ligaments 
were normal, intact, and not lax.  McMurray sign on the 
medial and lateral aspects of the knee joints was negative.  
Therefore, because there is no evidence of any recurrent 
subluxation, and the Veteran's right knee instability has not 
been shown to be of a moderate level, the Board finds that an 
increased rating for his right knee disability is not 
warranted.    

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and rating a 
knee disability under both of those codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.  There is x-ray evidence in 
this case that demonstrates that the Veteran's right knee 
disability is manifested by arthritis.  The criteria under 
DCs 5003 and 5010 apply when limitation of motion would be 
noncompensable under a limitation of motion code.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010.  In this case, the Veteran's right 
knee disability is noncompensable under DC 5260 and DC 5261, 
which are diagnostic codes predicated on limitation of 
motion.  An increased 20 percent rating is not warranted 
unless there is x-ray evidence of arthritis involving two or 
more major joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5010.  In this case, 
there is no evidence of arthritis involving two or more major 
joint groups, so a rating in excess of 10 percent for right 
knee arthritis is not warranted.    

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
disability did not warrant a rating in excess of 10 percent 
disabling for the period under consideration.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
     
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002; rating 
decisions in May 1995, January 1999, and June 2005; 
statements of the case in June 1995 and May 2006; and 
supplemental statements of the case in May 1997, January 
1999, May 1999, December 2002, March 2003, and May 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim for an increased rating for a right 
knee disability.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Increased ratings for a right knee disability are denied.  


REMAND

Additional development is needed prior to further disposition 
of the claims.  

VA's duty to assist includes obtaining relevant records from 
a Federal department or agency, if available.  38 C.F.R. 
§ 3.159(c)(2) (2008).  The Veteran testified before the Board 
in March 2009 that he was scheduled for surgery for his left 
knee disability the following week at the VA medical center.  
The most recent VA medical report in the Veteran's claims 
file is dated in December 2008, but it does not appear that 
the most recent VA treatment records have yet been requested.  
Because those records may be useful in deciding the Veteran's 
claim for entitlement to an increased rating for a left knee 
disability, an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2).    

Furthermore, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Regarding the 
Veteran's claim for entitlement to service connection for a 
cervical spine disability, the Veteran has been diagnosed 
with degenerative disc disease of the cervical spine.  
Service medical records show that in December 1982, the 
Veteran was involved in a car accident where his vehicle was 
hit from behind.  He complained of difficulty moving his neck 
up and down and was assessed with muscle strain.  Post-
service VA and private medical records show that the Veteran 
was diagnosed with and received intermittent treatment for 
cervical disc disease and cervical radiculopathy.  However, a 
VA examiner has not determined whether the Veteran's current 
cervical spine disability is related to his period of active 
service, to include the December 1982 vehicle accident.  In 
order to make an accurate assessment of the Veteran's 
entitlement to service connection for his disability, it is 
necessary to have a medical opinion discussing the 
relationship between his disability and service based upon a 
thorough review of the record.  The Board thus finds that 
such an examination and opinion is necessary in order to 
fairly decide the merits of the Veteran's claim.

Also, the Veteran's service medical records show that in 
April 1985, he complained of pain in the right shoulder after 
throwing a football.  The diagnosis was questionable 
subluxation of the right shoulder.  His shoulders were found 
to be normal on separation examination in April 1985.  VA 
medical records dated in December 1994 and December 2002 show 
that the Veteran received treatment for right shoulder pain.  
The Board finds that a VA examination is needed to determine 
whether there is any current right shoulder disability 
present and, if so, whether it is related to the Veteran's 
service.

Finally, the Veteran was last afforded a VA examination for 
his right wrist disability in May 2005.  When available 
evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the Veteran's last examination is 
not unduly remote, the Veteran has asserted in testimony 
before the Board in March 2009 that his right wrist 
disability has worsened since the last examination.  
Specifically, he stated that he had experienced a lessening 
of grip strength in his right hand and that he had found 
himself dropping things more often.  Because there may have 
been a significant change in the Veteran's condition, the 
Board finds that a new examination is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the VA medical center 
in Alexandria, Louisiana furnish all 
available treatment records for the 
Veteran since December 2008.  If any 
records are shown to be at another 
storage facility, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain 
medical records should be fully 
documented, and the facilities must 
provide a negative response if records 
are not available.
 
2.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
cervical spine disability or right 
shoulder disability and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current cervical spine disability is 
related to a December 1982 motor 
vehicle accident or to any other 
incidents of service.  In addition, the 
examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
current right shoulder disability is 
related to an April 1985 inservice 
shoulder injury or to any other 
incidents of service.  If necessary, 
the examiner should reconcile the 
opinion with the other medical opinions 
of record.  The rationale for all 
opinions expressed should be provided.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.  

3.  Schedule the Veteran for an 
examination to determine the current 
severity of his service-connected right 
wrist disability.  The claims folder 
should be reviewed by the examiner and 
the examination report should note that 
review.  

4.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


